 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1072 
In the House of Representatives, U. S., 
 
March 2, 2010 
 
RESOLUTION 
Recognizing Louisiana State University for 150 years of service and excellence in higher education. 
 
 
Whereas classes began at Louisiana State University, formerly named Seminary of Learning of the State of Louisiana, on January 2, 1860;  
Whereas Louisiana State University is the flagship institution of the State of Louisiana, and is a land-grant, sea-grant, and space-grant institution;  
Whereas Louisiana State University developed seven institutions of higher learning in the State of Louisiana so that educational opportunities would be available to the far reaches of the state;  
Whereas Louisiana State University has instituted the Pelican Promise program providing financial assistance to the neediest of students so that they may receive the benefits of higher education;  
Whereas Louisiana State University is designated a Research University by the Carnegie Foundation for the Advancement of Teaching and performs research for the benefit of the United States and the State of Louisiana;  
Whereas Louisiana State University has 650 endowed chairs and professorships held by distinguished faculty in the comprehensive disciplines that support the economy, culture, policy, and scientific prosperity of the State;  
Whereas Louisiana State University offers degrees in 72 baccalaureate programs, 78 master’s programs, and 53 doctoral programs and has awarded more than 100,000 degrees since the institution’s inception;  
Whereas Louisiana State University administers 11 intercollegiate women’s sports teams and 9 men’s sports teams, and the Tigers have won 46 national championships, including 25 championships won by the women’s track and field team;  
Whereas Louisiana State University has answered the call to service whether it be officers for military service or operating the Nation’s largest field hospital in the aftermath of Hurricane Katrina; and  
Whereas Louisiana State University has provided a quality education, basic and applicable research, service to its State and Nation, and brought distinction upon the State of Louisiana: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes Louisiana State University for over 150 years of service and excellence in higher education, and  
(2)congratulates Louisiana State University on the occasion of its 150th anniversary.  
 
Lorraine C. Miller,Clerk. 
